Case 1:18-cv-14117-RMB-KMW Document 50 Filed 08/18/20 Page 1 of 5 PageID: 663




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 SUNIL DUTT,
                                                Case No. 18-14117
                    Plaintiff,
    -against-

 ABK PETROLEUM CORP., and
 KAMAL JIT SINGH,

                    Defendants.




    PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
  MOTION FOR SANCTIONS PURSUANT TO RULE 11 AND 28 U.S.C. 1927 AND IN
  FURTHER SUPPORT OF HIS MOTION TO APPROVE SETTLEMENT OR, IN THE
       ALTERNATIVE, TO COMPEL DISCLOSURE, AND FOR SANCTIONS




                                         Alexander Kadochnikov
                                         SHIRYAK, BOWMAN, ANDERSON,
                                         GILL & KADOCHNIKOV LLP
                                         80-02 Kew Gardens Road, Suite 600
                                         Kew Gardens, New York 11415
                                         (718) 577-3261

                                         Daniel Knox
                                         Admitted Pro Hac Vice
                                         KNOX LAW GROUP, P.C.
                                         One Penn Plaza, Suite 2430
                                         New York, NY 10119
                                         Tel. (212) 239-1114


                                         Attorneys for Plaintiff
Case 1:18-cv-14117-RMB-KMW Document 50 Filed 08/18/20 Page 2 of 5 PageID: 664




                                  PRELIMINARY STATEMENT
       Faced with a recounting of their cumulative bad-faith conduct since the outset of this case,

 Defendants have sought refuge amidst meritless legal arguments, misrepresentations of fact, and

 the casting of aspersions upon plaintiff’s counsel, their accountant and even other individual

 defendants. Their attempts to avoid scrutiny, however, serve to further highlight their improper

 conduct in this case.

       Defendants have even gone so far as to intentionally conceal written communications and

 mischaracterize verbal conversations with Plaintiff’s counsel in order to fabricate a distraction.

 Notably, defense counsel has even lost track of his own statements. In relation to

 communications on or about December 5, 2019, defense counsel now attributes that round of

 delays to the health of his father, Richard Flynn, Esq., but at the time he cited the brutal murder

 of a family friend instead; a curious lapse on his part.

 I.       PLAINTIFF WITHDRAWS THE PORTION OF ITS MOTION WHICH SOUGHT
          TO ENFORCE THE ORAL SETTLEMENT AGREEMENT.

       After the filing of the instant motion, the parties executed the written settlement agreement.

 Accordingly, Plaintiff no longer seeks to enforce the verbal agreement and hereby withdraws that

 portion of his motion.

 II.      DEFENDANTS’ MOTION FOR SANCTIONS PURSUANT RULE 11(C) MUST
          BE DENIED AS IT IS PROCEDURALLY IMPROPER AND WITHOUT MERIT.

       Defendants’ motion for sanctions pursuant to Rule 11(c) must be denied at the outset, where

 Defendants failed to file it as a separate motion.

       In pertinent part, Rule 11(c) requires that any motion for sanctions thereunder “must be made

 separately from any other motion” Fed. R. Civ. P. 11(c)(2). Accordingly, courts have routinely

 denied such motions for sanctions when the proponent failed to file it as a separate motion. E.g.

 Carofino v. Forester, 450 F.Supp.2d 257, 274 (S.D.N.Y. 2006) (denying Rule 11 motion for
Case 1:18-cv-14117-RMB-KMW Document 50 Filed 08/18/20 Page 3 of 5 PageID: 665




 sanctions, in part, on the fact that it was included in an opposition brief and not a separate

 motion); Clement v. Public Serv. Elec. & Gas Co., 122 F.Supp.2d 551, 555 (D.N.J. 2000)

 (denying motion for sanctions because included as an additional prayer for relief rather than as

 separate motion).

        Here, too, Defendants have filed their motion for sanctions in their opposition papers and in

 conjunction with their motions for other forms of relief, including a motion under 28 U.S.C. §

 1927. In fact, Defendants have drafted their cross motion in such a manner that their opposition

 arguments and those in favor of their cross motions for sanctions under Rule 11(c) and 28 U.S.C.

 § 1927 are so intertwined that there is no separation even on paper.

        In any event, Defendants’ Rule 11 motion lacks any merit. All representations made by

 Plaintiff’s counsel comply with Rule 11(b) and Defendants have not presented any evidence

 otherwise.

 III.      DEFENDANTS’ MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
           MUST BE DENIED, WHERE IT ALSO LACKS MERIT
        Defendants’ motion for sanctions pursuant to 28 U.S.C. § 1927 appears to be based upon

 their misguided contentions that (1) Plaintiff’s counsel could have served a subpoena on

 Defendants’ accountant sooner; (2) Plaintiff’s motion for sanctions is mooted by the parties’

 settlement agreement; and (3) on one occasion Plaintiff’s counsel failed to respond to an email

 from defense counsel. As discussed herein, each of these contentions lacks merit.

        A. Defendants’ Discovery Violations Forced Plaintiff to Serve a Subpoena.

        Defendants’ contention that Plaintiff could have served a subpoena on their accountant at any

 time prior to January 2020 to imply that plaintiff’s counsel is to blame for the delay demonstrates

 just how much Defendants are missing the point.
Case 1:18-cv-14117-RMB-KMW Document 50 Filed 08/18/20 Page 4 of 5 PageID: 666




    The law is clear that Defendants were obligated to voluntarily produce all documentation

 which they refused to produce on the basis that such documentation was in the possession of

 their accountant. Mercy Catholic Med. Ctr. v. Thompson, 380 F.3d 142 (3d Cir. 2004). That

 Plaintiff was forced to repeatedly address Defendants’ refusals and ultimately incur the expense

 related to serving the subpoena is more than enough to justify appropriate sanctions.

    B. Plaintiff’s Motion for Sanctions is Not Mooted or Made Frivolous by the Settlement
       Agreement.
    The settlement agreement and its terms do not preclude an award of sanctions against

 Defendants and their counsel for their misconduct, where the case is not yet resolved. It is well-

 established law that FLSA claims may not be settled by the parties absent the district court’s

 approval. See Bredbenner v. Liberty Travel, Inc., Nos. 09-905, 09-1248 and 09-4587, 2011 WL

 1344745, at *18 (D.N.J. 2011) (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

 1354 (11th Cir. 1982). Conversely, absent this Court’s approval of the settlement agreement,

 this case remains active and suitable for adjudication.

    Further, the terms of the settlement agreement have no bearing upon Plaintiff’s motion for

 sanctions, as a court’s authority to award attorneys’ fees as sanctions may not be circumvented

 by a settlement agreement between the parties. See Young v. Polo Retail, LLC, No. 02-4546

 VRW, 2007 WL 951821 at *9 [N.D. Cal. March 28, 2007] [“[P]ermitting parties to contract

 around the court’s issuance of sanctions would blunt the rule’s deterring force.”]).

    C. Defendants’ Contention that Plaintiff Failed to Respond to an Email is
       Demonstrably False.

    Finally, Defendants’ contention that Plaintiff’s counsel did not respond to their June 25, 2019

 email is demonstrably false. Not only did Plaintiff’s counsel respond, but the unreasonable

 scheduling request made by defense counsel therein was palpably unreasonable in light of the

 fact that there was an outstanding discovery matter relevant to a motion for preliminary
Case 1:18-cv-14117-RMB-KMW Document 50 Filed 08/18/20 Page 5 of 5 PageID: 667




 certification of the collective. Both defense counsel’s scheduling request, and now his

 misrepresentation that Plaintiff’s counsel never responded, are indicative of the improper

 conduct complained of.

                                          CONCLUSION

    In light of the foregoing, Plaintiff respectfully requests that his motion be granted in its

 entirety and Defendants’ cross-motion be denied in their entirety.

                                                                                     /s/ Kadochnikov

                                                                    __________________________

                                                                           Alexander Kadochnikov
                                                                      Shiryak, Bowman, Anderson,
                                                                         Gill & Kadochnikov, LLP
                                                                80-02 Kew Gardens Road, Suite 600
                                                                          Kew Gardens, NY 11415
                                                                                    718-744-2455
